     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 1 of 27



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

DENISE ARRUDA,                       )
                                     )
                 Plaintiff,          )    CIVIL ACTION NO.
                                     )    17-10105-DPW
v.                                   )
                                     )
ZURICH AMERICAN INSURANCE            )
COMPANY,                             )
                                     )
                 Defendant.          )

                        MEMORANDUM AND ORDER
                          February 6, 2019

     Denise Arruda brings this action against Zurich American

Insurance Company (“Zurich”) seeking accidental death benefits

pursuant to an employee welfare benefits plan stemming from the

death of her husband, Joseph Arruda, in a car accident.         Zurich

has denied benefits.   The parties have separately filed motions

for judgment on the administrative record.        The parties do not

contest the language or meaning of the contract terms, but

instead contest the sufficiency of the record evidence to

support Zurich’s decision.         Finding that Zurich’s decision is

not supported by substantial evidence, I will grant Mrs.

Arruda’s motion and deny that of Zurich.

                                  I. BACKGROUND

A.   Factual Background        

     1.   Mr. Arruda’s General Health 

     Mr. Arruda, age 57, worked as a salesperson for NSTAR in
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 2 of 27



May of 2014.    [Administrative Record (“R.”) at 3.]      He had been

suffering from hypertension, hyperaldosteronism, and

hypertrophic cardiomyopathy.       Mr. Arruda was obese, did not

exercise, and did not follow-up with physicians as instructed.

[Id. at 333, 335-36.]      He also failed to follow his prescription

medication regimen.       [Id.]

     In January 2014, Mr. Arruda passed out at home and was

admitted to the hospital the following day.        [Id. at 151.]       As a

result of that medical episode, he had a

ardioverter/defibrillator pacing device surgically implanted in

the left side of his chest in January 2014.        [Id. at 334.]       Mr.

Arruda’s last medical examination by his cardiologist,

Christopher Abadi, M.D., on February 25, 2014, included notes

that Mr. Arruda had “done well from a cardiac standpoint since”

having the defibrillator implanted and that his “blood pressure

was fine.”    [Id. at 195.]

     2.      The Policy

     Mr. Arruda was insured under Basic Accident Policy No. GTU

4380194 (the “Policy”) issued by Zurich.         [Id. at 473.]   The

Policy provides, in relevant part that: “If an Insured suffers a

loss of life as a result of a Covered Injury, We will pay the

applicable Principal Sum.”        [Id. at 96.]   It defines a covered

injury as “an Injury directly caused by accidental means which

is independent of all other causes, results from a Covered

                                      2
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 3 of 27



Accident, occurs while the Covered Person is insured under this

Policy, and results in a Covered Loss.”      [Id. at 92.]     A covered

accident is defined as “an Accident that results in a Covered

Loss.”    [Id.]   An accident is “a sudden, unexpected, specific,

and abrupt event that occurs by chance at an identifiable time

and place during the Policy term.”      [Id.]   Finally, a covered

loss is “a loss which meets the requisites of one or more

benefits or additional benefits, results from a Covered Injury,

and for which benefits are payable under this Policy.”         [Id.]

The Policy also contains two relevant exclusions: Exclusion 4,

which provides that a “loss will not be a Covered Loss if it is

caused by, contributed to, or results from . . . illness or

disease, regardless of how contracted . . .” and Exclusion 8,

which provides that a loss will not be a covered loss if it is

caused by, contributed to, or results from “being under the

influence of any prescription drug, narcotic, or hallucinogen.”

[Id. at 102.]

     3.     The Car Accident

     On the morning of May 22, 2014, Mr. Arruda was driving to

the University of Massachusetts-Amherst to attend a work event.

[Id. at 1.]   At about 9:39 a.m., Mr. Arruda’s car crossed the

highway median into oncoming traffic and struck another car.

[Id. at 147, 471.]    The collision caused Mr. Arruda’s car to hit

a curb, flip over multiple times, and land upright.        [Id. at

                                   3
 
        Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 4 of 27



143.]    CPR was performed on Mr. Arruda.        [Id. at 147.]      He was

pronounced dead on the scene by the Hadley Fire Department.

[Id.]     The autopsy report listed Mr. Arruda’s cause of death as

hypertensive heart disease.       [Id. at 834.]      A postmortem

toxicology report found that Mr. Arruda had marijuana in his

system at the time of the crash.           [Id. at 842.]

        4.    The Attempt to Collect

        On or about August 19, 2014, Mrs. Arruda filed for

accidental death benefits, as beneficiary of the Policy.             [Id.

at 52.]      Zurich then retained the services of an investigator,

CS Claims Group, Inc. (“CS Claims”), to investigate the loss.

[Id. at 109.]      CS Claims investigated over a period of eight

months, providing Zurich with 17 reports regarding its progress

in collecting medical records, witness statements, and medical

examiner reports.      [Id. at 125, 128, 132, 135, 189, 269, 331,

399, 400-402, 801, 802, 804, 831-33, 852.]

        In a letter dated December 8, 2015, Zurich issued a denial

of benefits based on two grounds.          [Id. at 473.]   First, Zurich

concluded that Mr. Arruda’s death was not the result of an

accidental bodily injury independent of all other causes.             [Id.

at 475.]     Second, and independently, Zurich concluded that the

Policy exclusion for loss caused by, contributed to, or

resulting from illness or disease, was applicable.           [Id.]

Essentially, Zurich concluded that Mr. Arruda’s cause of death

                                       4
 
        Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 5 of 27



was hypertensive heart disease such that Mr. Arruda’s death was

not independent of an underlying medical condition.           [Id. at

474.]

        On January 29, 2016, Mrs. Arruda filed an appeal of denial

with Zurich.     [Id. at 477.]    In this appeal, Mrs. Arruda

submitted an Arrhythmia Logbook report from Boston Scientific,

the manufacturer of Mr. Arruda’s implantable cardioverter

defibrillator; the hearing transcript from Mr. Arruda’s July 1,

2015 workers’ compensation hearing; and the workers’

compensation lump sum settlement agreement.          [Id. at 477.]       Mrs.

Arruda supplemented her appeal on August 24, 2016 with an expert

report from Elizabeth A. Laposta, M.D.         [Id. at 1407-1424.]

        The appeals committee included four individuals who

reviewed the matter de novo.        [Id. at 1786.]    In assessing Mrs.

Arruda’s claim, the appeals committee retained a medical opinion

from forensic pathologist Mark Taff, M.D.          [Id. at 1526.]

Zurich submitted a letter to Mrs. Arruda dated February 7, 2017,

documenting Dr. Taff’s opinion as to Mr. Arruda’s cause of

death.    [Id. at 1584.]     In sum, Dr. Taff concluded that Mr.

Arruda died as a result of accidental bodily injuries that were

contributed to by multiple pre-existing illnesses or diseases,

which caused him to lose control of his car and crash.            [Id. at

1599-1600.]     Within the February 7 letter, Zurich notified Mrs.

Arruda that it might raise Exclusion 8 (contribution of drug

                                      5
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 6 of 27



use) of the Policy with regard to her claim.       [Id. at 1584.]

Zurich explained that before it issued its final decision, it

would give Mrs. Arruda an additional 30 days to review the

material and provide any input regarding the Exclusion 8

language.   [Id.]   On April 17, 2017, Mrs. Arruda submitted Dr.

Laposata’s response to Dr. Taff’s report for Zurich’s review,

which included a direct response to Zurich’s application of

Exclusion 8.   [Id. at 1697-1700.]

     By letter dated May 11, 2017, Zurich’s appeals panel

affirmed the initial denial, concluding that Mr. Arruda did not

sustain a covered loss due to a covered accident, and that the

claim was also excluded based on Exclusions 4 and 8.        [Id. at

1727.]   In that letter, Zurich explained that the evidence

indicated Mr. Arruda’s death was caused by, or resulted from,

illness, disease, and use of marijuana.      [Id. at 1728.]

Zurich’s letter also included explanations of the three medical

reviews it relied on, noting that William W. Angell, M.D., and

Michael D. Bell, M.D., both pointed to heart issues as the

primary cause of death, and that Dr. Taff concluded that Mr.

Arruda’s health conditions were not the immediate cause of his

death, but “most likely triggered loss of control/erratic

driving . . . which resulted in fatal bodily injuries.”         [Id.]

     According to the terms of the Policy, Zurich is the

administrator of the Plan, and it has discretion to apply and

                                   6
 
        Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 7 of 27



interpret the terms of the Plan in determining claims for

benefits.     [Id. at 105.]    Specifically, the Plan provides:

       ERISA Claims Fiduciary. The Policyholder agrees that
       the Policy constitutes the plan and plan document
       under the Employee Retirement Income Security Act of
       1974 as amended (ERISA). The Policyholder designates
       Us as the claims fiduciary of this plan and gives Us
       the discretionary authority to determine eligibility
       for benefits and to construe the terms of the plan.
       The Policyholder agrees to comply with the disclosures
       and reporting requirements of ERISA regarding the plan
       and Our designation and authority as the claims
       fiduciary.

[Id.]    “We” as defined in the Policy is Zurich.         [Id. at

93.]

       In addition to these proceedings, a dispute regarding the

cause of Mr. Arruda’s death gave rise to a workers’ compensation

hearing on July 1, 2015.       [R. at 1290-97.]     After the hearing,

the parties reached a lump sum settlement of Mr. Arruda’s

workers’ compensation claim.        [Id. at 1391-92.]

        5.   The Record Evidence

             a.   Dr. Bell

       Dr. Bell submitted a report to Zurich on November 30, 2015.

[Id. at 470.]     That report, based on a compilation of medical

and non-medical records provided for review, which included

progress notes from Mr. Arruda’s cardiologist through February

2014, concluded that the crash and Mr. Arruda’s death “were

caused by his heart disease, whether it be due to hypertension

or a variant of HCM.”      [Id. at 470-71.]     Dr. Bell relied not

                                      7
 
        Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 8 of 27



simply on Mr. Arruda’s previous medical records, but also on the

autopsy performed by Dr. Sexton, which showed that Mr. Arruda

had “a C1 left posterior arch fracture and C3-C4 dislocation

with soft tissue hemorrhage at the injury sites.”           [Id. at 471.]

Dr. Bell found that this fracture was a contributory cause of

death.    [Id.]   Dr. Bell also took into account Trooper David

Sanford’s collision analysis, Trooper McMillan’s report, and Dr.

Mindy Hull’s cardiac pathology report.         [Id.]

             b.   Dr. Angell

        Dr. Angell submitted a medical opinion to Zurich, dated

July 6, 2015.     [Dkt. 38 at 12.]     That report, consisting of just

two paragraphs, notes that Mr. Arruda “experienced a cardiac

event at the time of the accident which resulted in his death

and that the death was not independent of an underlying medical

condition as indicated in the autopsy report.”          [R. at 463.]

Dr. Angell noted that his opinion was based on “a review of the

file documents submitted which included medical records, police

reports and Medical Examiner reports.”         [Id.]

             c.   Dr. Sexton’s Autopsy Report

        On May 23, 2014, the day after Mr. Arruda’s fatal car

accident, Andrew Sexton, D.O., performed an autopsy.           [Id. at

834.]    He finalized his report on June 22, 2014.         [Id. at 840.]

Based on that autopsy, Dr. Sexton concluded that Mr. Arruda’s

cause of death was hypertensive heart disease, with upper

                                      8
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 9 of 27



cervical spine fracture due to blunt impact classified as a

contributory factor.     [Id. at 834]    With regard to Mr. Arruda’s

heart, Dr. Sexton made note of the fact that it was “enlarged.”

[Id. at 838.]

     Dr. Sexton’s report was based solely on an examination of

Mr. Arruda, and did not include any examination of his

defibrillator device.     [R. at 836.]   Dr. Sexton noted that he

was submitting the device to the Boston Office of the Chief

Medical Examiner Office, where it would be submitted to Boston

Scientific for analysis.     [Id.]    Dr. Sexton’s report also notes

that Dr. Hull would be providing a supplemental Cardiac

Pathology Consultation Report.       [Id. at 838.]

           d.     Massachusetts State Police Report

     In a report dated August 25, 2014, Trooper William McMillan

wrote a report concerning the Mr. Arruda’s car accident.         [Id.

at 855.]   The report notes that in investigating the car

accident, Trooper McMillan concluded that Mr. Arruda had

“experienced some type of medical episode while driving” and

that “Mr. Arruda was pronounced at the scene and at fault for

the crash.”     [Id.]   Trooper McMillan’s investigation involved

interviewing witnesses and talking to Dr. Sexton.        He notes that

“Dr. Sexton opined that at the time of the crash, the

defibrillator was working and did not show signs of activation

due to a medical event.”     [Id. at 859.]    Trooper McMillan also

                                     9
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 10 of 27



noted that a witness to the event ran to Mr. Arruda’s car and

saw him “breathing heavily” with an “obvious neck injury.”             [Id.

at 860.]   She reported that Mr. Arruda “went into breathing

distress and started to seize.”      [Id.]

           e.     EMS Report

     The Amherst Fire Department EMS Report notes that Mr.

Arruda’s vehicle crossed the center lane into oncoming traffic,

striking another vehicle.      [Id. at 147.]    The police on scene

found Mr. Arruda pulseless, and after CPR was initiated, and

after an AED was connected, they “received multiple no shock

advised” messages.    According to the “narrative” and

“impressions” sections of the report, Mr. Arruda suffered

cardiac arrest.    [Id.]     The “impressions” section notes

indicates cardiac arrest was “primary” and motor vehicle

accident and trauma were “secondary.”        [Id.]

           f.     Dr. Taff

     Mark L. Taff, M.D., a forensic pathologist, reviewed the

following evidence in writing up a report: (1) the Massachusetts

Police Investigative/Motor Vehicle Crash reports; (2) Joseph

Arruda’s autopsy, toxicology, histology, cardiac pathology and

death certificate reports; (3) medical expert reports prepared

by Drs. Elizabeth Laposata, Michael Bell and William Angell; (4)

pre-mortem medical records of Joseph Arruda dated 2004-2014; (5)

news clips regarding the fatal motor vehicle collision; and (6)

                                    10
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 11 of 27



testimonial transcripts of multiple witnesses.        [Id. at 1526.]

Based on this 450-page file, Dr. Taff drew up answers to various

questions posed by Zurich.       [Id.]   He concluded that Mr.

Arruda’s accident was caused by “several possible pre-existing

illnesses or diseases, singly or in combination, including . . .

cardiac arrhythmia,” and a host of other possible issues.          [Id.

at 1532.]   Dr. Taff also concluded that Mr. Arruda “died from

accidental bodily injuries.”      [Id.]    Furthermore, Dr. Taff found

that Mr. Arruda’s “multiple pre-existing illnesses or diseases .

. . caused him to lose control of his car.”       [Id. at 1532-33.]

     Dr. Taff also concluded that “the presence of marijuana in

JA’s blood alone would have impaired his ability to operate his

motor vehicle by causing mental confusion, changes in pulse,

respiratory rate and blood pressure, heart palpitations,

agitation and possibly hallucinations.”       [Id. at 1532.]

            g.    Dr. Laposata

     Elizabeth A. Laposata, M.D., a former Chief Medical

Examiner for the state of Rhode Island and a former Assistant

Medical Examiner for Delaware, Philadelphia, and St. Louis

authored two reports regarding Mr. Arruda’s car accident.          [Id.

at 1412-13.]     First, Dr. Laposata authored an initial report,

dated August 5, 2016, in which she assessed the autopsy

findings, medical records, and accident reports.        [Id. at 1408-

1411.]   Dr. Laposata concluded that “the cause of Mr. Arruda’s

                                    11
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 12 of 27



death resulted from the injuries sustained in the auto accident,

namely, injuries to the neck and chest due to blunt force

trauma.”   [Id. at 1409.]   She also concluded “that Mr. Arura

[sic] did not die from hypertensive heart disease or experience

a so-called natural death at the wheel with a resulting

collision.”   [Id.]   This conclusion was based on Mr. Arruda’s

cardiac defibrillator, which did not show any abnormal heart

rhythms before the accident; the autopsy, which did not show

evidence of heart attack; and the evidence that Mr. Arruda’s

heart was still pumping after the crash occurred.        [Id. at 1409-

1410.]    Accordingly, Dr. Laposata found that Dr. Sexton’s

assessment of cause of death was incorrect.       [Id. at 1410.]

Although she could not explain what caused Mr. Arruda to travel

across traffic lanes and hit another vehicle, she found “no

evidence that he experienced incapacitation by heart disease.”

[Id. at 1411.]

     Dr. Laposata authored an addendum report in April 2017,

which was a response to Zurich’s interpretation of Dr. Taff’s

report.    [Id. at 1699-1700.]    In the addendum report, Dr.

Laposata contends that there is “no medical or scientific

evidence to support a conclusion that Mr. Arruda’s death due to

injuries sustained in that motor vehicle accident was ‘caused by

contributed to, or results [sic] from illness of [sic]

disease.’”    [Id. at 1699.]     Dr. Laposata’s addendum report also

                                    12
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 13 of 27



contends that Zurich misrepresented Dr. Taff’s findings and that

Mr. Arruda’s death was an accident, independent of all other

causes.   [Id.]

     In addition, Dr. Laposata’s report responds to the portion

of Dr. Taff’s report regarding the active metabolite of

marijuana in Mr. Arruda’s blood.        [Id. at 1700.]   Specifically,

Dr. Laposata concludes that “the presence of an active

metabolite of marijuana in Mr. Arruda’s blood cannot be equated

with proof that it influenced Mr. Arruda’s ability to safely

operate a motor vehicle.”     [Id.]     That is because “blood levels

of marijuana are not a reliable indicator of drug level in the

target tissue which is the brain.”       [Id.]   Accordingly, Dr.

Laposata found that Mr. Arruda died from his injuries,

independent of all other causes, and that the accident was

neither caused nor contributed to by Mr. Arruda’s pre-existing

medical conditions or the presence of marijuana metabolites in

his blood.    [Id.]

             h.   Boston Scientific Arrhythmia Logbook Report

     The arrhythmia logbook report, which makes note of “events”

based on Mr. Arruda’s cardiac activity, as measured by the

internal defibrillator he had implanted in January 2014, shows

that there were no measured “events” after May 20, 2014.          [Id.

at 1144.]    The logbook report also shows that the last



                                   13
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 14 of 27



successful completion of “rhythm ID update” was on May 22, 2014,

at 8:23 a.m.     [Id. at 1147.]

            i.    Dr. Hull

     Dr. Hull completed a cardiac pathology report, after

conducting a cardiac exam on October 20, 2014, for Mr. Arruda.

[Id. at 806.]     The report notes, among other things, that Mr.

Arruda had mild coronary artery disease and “focal interstitial

fibrosis of lateral left ventricle.”      [Id.]   It does not say

that there is evidence of heart attack.       [Id. at 806-808.]

            j.    Trooper Sanford’s Reconstruction Report

     Trooper David C. Sanford conducted a reconstruction of the

collision as part of the Massachusetts State Police

investigation.    [Id. at 812.]   Trooper Sanford’s report notes

that Mr. Arruda was dead at the scene of the collision, and that

Dr. Sexton listed his cause of death as “hypertensive heart

disease.”   [Id. at 826.]    Trooper Sanford’s opinion, based on

what was known to him, was that Mr. Arruda “had suffered a

catastrophic medical event which caused him to be unable to

control his vehicle.”    [Id. at 829.]

            k.    Officer Isakson’s Testimony

     Officer David F. Isakson, who was the primary investigating

officer, testified about the accident on July 1, 2015, during a

workers’ compensation hearing.     [Id. at 1364-74.]     He testified

that he did not know what caused the accident.        [Id. at 1374.]

                                   14
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 15 of 27



          l.      Postmortem Toxicology Report

     The Massachusetts State Police Department’s Toxicology Lab

analyzed samples of Mr. Arruda’s blood, vitreous eye fluid,

urine, bile, liver, and gastric content.       [Id. at 842.]    The

toxicology report shows the presence of THC, the chemical

compound in cannabis, and its inactive metabolite in Mr.

Arruda’s blood.    [Id.]

B.   Procedural Background

     Mrs. Arruda brought this action against Zurich and The

NSTAR Electric and Gas Basic Accident Insurance Plan (“Plan”) on

January 23, 2017, claiming that she was wrongfully denied

accidental death benefits.     On June 21, 2017, Mrs. Arruda and

NSTAR filed a joint motion to dismiss the Plan as a party, which

I granted on June 22, 2017.     On May 14, 2018, the parties filed

respective motions for judgment on the administrative record,

upon which I held a full hearing.

                        II. STANDARD OF REVIEW

     In an Employee Retirement Income Security Act (“ERISA”)

benefits case, a decision made by a plan administrator who has

discretion “to determine eligibility for benefits or to construe

the terms of the plan” is subject to an abuse of discretion, or

arbitrary and capricious, standard of review.        Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S.Ct. 948, 103

L.Ed.2d 80 (1989); O'Shea through O'Shea v. UPS Ret. Plan, 837

                                   15
 
               Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 16 of 27



F.3d 67, 73 (1st Cir. 2016).                                   In order to decide that a plan

administrator’s decision was not “arbitrary, capricious, or an

abuse of discretion,” I must find that the plan administrator’s

decision was “plausible” and “supported by substantial evidence

on the record.”                                   O’Shea at 73.   That is I must find that there

is “evidence reasonably sufficient to support [the

administrator’s] conclusion” even if there is “contradictory

evidence.”1                          McGillivray v. Life Ins. Co. of N. Am., 519 F. Supp.

2d 157, 160 (D. Mass. 2007).                                   But I also recognize that “the



                                                            
1  Mrs. Arruda encourages me to adopt a burden-shifting approach
with respect to any contention from Zurich that is based on an
exclusion that could defeat coverage. However, not only has the
First Circuit explicitly declined to reach the question of
whether to adopt that approach, see Dutkewych v. Standard Ins.
Co., 781 F.3d 623, 634, n.7 (1st Cir. 2015) (citing Gent v. CUNA
Mut. Ins. Soc’y, 611 F.3d 79, 83 (1st Cir. 2010)), but it has
also made clear that, at least when the burden of proof is a
preponderance of the evidence, “how the burden is allocated does
not much matter unless one or both parties fail to produce
evidence, or the evidence presented by the two sides is in
‘perfect equipoise.’” Gent, 611 F.3d at 83 (quoting LPP Mortg.,
Ltd. v. Sugarman, 565 F.3d 28, 33 (1st Cir. 2009)). That seems
equally applicable here, where my review of the record is
deferential. That is, I see no reason to determine whether to
adopt any kind of burden-shifting approach, and, in fact, I am
inclined to think that no burden-shifting approach should apply
when the issue is only whether there is substantial evidence in
the record to support the administrator’s determination. I find
it difficult to reconcile the idea of putting the burden of
proof on one party while also applying an abuse of discretion
standard to that party’s administrative determination.
Moreover, though Mrs. Arruda contends that Zurich’s reasons for
denying coverage “are exclusions under the Plan,” in reality,
Zurich justified its decision both based on Exclusions 4 and 8
and on the fact that Mr. Arruda did not sustain a covered loss.
[R. at 1727.]
                                                                  16
 
               Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 17 of 27



administrator cannot simply ignore contrary evidence, or engage

with only that evidence which supports his conclusion.” Petrone

v. Long Term Disability Income Plan, 935 F. Supp. 2d 278, 293

(D. Mass. 2013).                                     Overall, I must keep in mind that I am “not to

substitute [my] judgment for that of the decision-maker.”

Pelletier v. Reliance Standard Life Ins. Co., 223 F. Supp. 2d

298, 303 (D. Me. 2002) (quoting Terry v. Bayer Corp., 145 F.3d

28, 40 (1st Cir. 1998)) (internal quotation marks omitted).

                                                               III. ANALYSIS

A.            Illness or Disease: Independent of All Other Causes and
              Exclusion 42

              Zurich first contends that the record contains substantial

evidence to support a conclusion that Mr. Arruda’s death did not

result from a covered injury or covered loss.                                    Specifically,

Zurich argues that there is extensive record evidence to support

the conclusion that Mr. Arruda died from a pre-existing medical

condition.                         In support of this, Zurich points to the following

evidence: (1) the two initial independent medical reviews from



                                                            
2  Though technically two separate provisions, the affirmative
portion of the policy that requires the loss be independent of
all other causes and Exclusion 4 require similar, if not
identical, analysis. (Exclusion 4 limits recovery from a loss if
the loss was caused by, contributed to, or resulted from illness
or disease.) This is also true with respect to Exclusion 8,
discussed below. To avoid redundancy, I discuss all arguments
regarding Mr. Arruda’s heart disease in this subsection, and I
do the same thing with respect to the marijuana found in Mr.
Arruda’s system in the following subsection.
                                                                    17
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 18 of 27



Dr. Bell and Dr. Angell; (2) the autopsy report from the Office

of the Chief Medical Examiner of the Commonwealth of

Massachusetts, written by Dr. Sexton; (3) the Massachusetts

State Police report based on the investigation of the crash; (4)

the “EMS Report” authored by two members of the Amherst Fire

Department after the crash; and (5) a third independent medical

review conducted by Dr. Taff.

     Mrs. Arruda does not contest the fact that evidence of a

pre-existing heart condition exists, but instead points to

evidence in the record that contradicts Zurich’s conclusion.

She argues that the evidence Zurich relied on was incomplete or

incorrect.   She relies on the reports from Dr. Laposata, the

arrhythmia logbook report from Boston Scientific, the

manufacturer of Mr. Arruda’s implantable cardioverter

defibrillator, and Dr. Hull’s report in support of her

arguments.   On their face, the arguments from the parties appear

to amount to a battle of the experts.       But probing more deeply,

it is apparent that what is at issue is whether there is

adequate evidence to support Zurich’s contention regarding

causation.

     Zurich gives two separate explanations for why Mr. Arruda

did not die from a covered injury.      The first is that the cause

of death was heart disease, as supported by the autopsy report,

the EMS report, Dr. Angell’s opinion, and Dr. Bell’s opinion.

                                   18
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 19 of 27



The autopsy report concluded that the cause of death was

hypertensive heart disease, with a contributory factor of upper

cervical spine fracture due to blunt impact.        Dr. Bell wrote in

his medical opinion that “[t]he crash and death were caused by

his heart disease, whether it be due to hypertension or a

variant of HCM [hypertrophic cardiomyopathy].”        Dr. Bell further

noted that a “C1 left posterior arch fracture and C3-C4

dislocation with soft tissue hemorrhage at the injury sites

would be a contributory cause of death.”       Dr. Angell concluded

that “Mr. Arruda experienced a cardiac event at the time of the

accident which resulted in his death.”       Finally, the EMS report

noted that the primary cause of death was cardiac arrest, and

the secondary one was “motor vehicle accident.”

     Dr. Taff gave an alternative explanation.        Unlike Dr. Bell,

Dr. Taff stated that the cause of Mr. Arruda’s death was

“accidental bodily injuries” as he “sustained multiple blunt

force impact injuries.”    Dr. Taff nevertheless concluded that

Mr. Arruda died from heart disease because his “multiple pre-

existing illnesses or diseases” caused him to lose control of

his car and crash into another vehicle.”       State Trooper McMillan

also concluded in his report that Mr. Arruda “experienced some

type of medical episode while driving his vehicle … causing a

two (2) car crash.”



                                   19
 
               Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 20 of 27



              Mrs. Arruda observes the entire body of evidence cited by

Zurich in support of its decision “establishes only that Mr.

Arruda had been diagnosed and treated for a cardiac condition

prior to his death, but not that he died from it.”                                  More

specifically, Mrs. Arruda notes that after Mr. Arruda’s January

2014 medical episode, and after he had the internal

defibrillator implanted, he reported no palpitations.                                  Mrs.

Arruda also notes that the autopsy report did not take into

account the arrhythmia logbook report from Mr. Arruda’s

defibrillator.3                                  Mrs. Arruda additionally contends that Zurich

failed to reconcile Dr. Taff’s internal contradiction, claiming

that his “honest assessment that it is impossible to know what

caused the crash” is in tension with — indeed wholly undermines

— his conclusion that Mr. Arruda’s pre-existing illnesses,

singly or in combination, caused the car accident.



                                                            
3  Mrs. Arruda also draws my attention to an apparent discrepancy
in the dates of the various components of the autopsy report.
Apparently Dr. Sexton finalized his report on June 12, 2014, but
the toxicology and cardiac pathology reports were not signed
until July 30, 2014 and January 12, 2015, respectively. [Dkt.
45 at 4.] Because Dr. Taff noted this discrepancy, Mrs. Arruda
contends that Zurich failed to “reconcile[] its reliance upon
the autopsy report with Dr. Taff’s findings.” I see no reason
to read much into this discrepancy as such. Dr. Sexton may have
failed to revise the date on his report. He also may have
failed to consider Dr. Hull’s final opinion. Or perhaps Dr.
Hull gave Dr. Sexton a preliminary report that she later
changed. In any event, I consider Dr. Hull’s own ultimate
assessment in making my determination and note only that Zurich
did not engage with this discrepancy.
                                                               20
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 21 of 27



     Mrs. Arruda affirmatively relies on the arrhythmia logbook

report from Boston Scientific, which did not record any cardiac

event at or near the time of the car accident.        In this

connection, she contends that Dr. Hull’s pathological

examination of Mr. Arruda’s heart supports the arrhythmia

logbook records, because Dr. Hull did not find evidence of clots

or occlusions that would signal a heart attack.        She argues that

Mr. Arruda’s workers’ compensation claim and the settlement that

was eventually reached, is evidence that Mr. Arruda’s death was

caused by an accident, and not his heart disease.        Ultimately,

Mrs. Arruda finally relies on Dr. Laposata’s reports, and her

conclusion that the death was accidental, period.

     I find several pieces of evidence variously cited by the

parties insubstantial at best.     First, Zurich relies on Trooper

Sanford’s conclusory determination that Mr. Arruda suffered a

catastrophic medical event.     The record does not indicate

Trooper Sanford has meaningful medical training in this area;

consequently, his conclusory causation assessment is entitled to

no weight.   Zurich also relies on the EMS report issued by the

Amherst Fire Department and Trooper McMillan’s report concluding

that “a medical episode” suffered by Mr. Arruda caused the

crash.   Again, because no evidence suggests that Trooper

McMillan or the authors of the EMS report have expertise in this

area of medicine, I find they do not have an adequate basis to

                                   21
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 22 of 27



draw such a conclusion.    In short, the two conclusory reports

are entitled to no weight.     I similarly disregard Officer

Isakson’s causation statement.     Finally, I find Dr. Angell’s

report unreliable.    Dr. Angell’s credentials are not contained

in the record, and Zurich could not even identify Dr. Angell.

The unauthenticated report by Dr. Angell must be given no

weight.

     I now turn to the two explanations given by Zurich.          I find

the first explanation that the cause of death was heart disease

unreasonable.   First, this explanation is refuted by one medical

examiner relied on by Zurich, Dr. Taff.       Dr. Taff specifically

stated that “the immediate cause of [Mr. Arruda’s] death was a

combination of multiple blunt force impact bodily injuries and

positional asphyxia.”    Second, both Dr. Bell and the autopsy

report cite no evidence to support the conclusion that heart

disease was the cause of death, other than the fact that Mr.

Arruda had a history of heart disease prior to his death.

Third, Dr. Laposata directly addressed Zurich’s argument:

     It is also clear that Mr. Arura [sic] did not die from
     hypertensive heart disease or experience a so-called
     natural death at the wheel with a resulting collision.
     First, interrogation of the internal cardiac
     defibrillator did not show any abnormal heart rhythms
     prior to the accident. Further, the autopsy showed no
     acute natural event incompatible with life. He did
     have an enlarged heart consistent with his known
     medical history. There was no evidence of acute
     infarction (heart attack). Further evidence that Mr.
     Arruda was alive at the time of the crash is the

                                   22
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 23 of 27



     occurrence of extensive bleeding documented around his
     numerous injuries. When a natural death at the wheel
     precedes the crash, the heart is not pumping blood at
     the time the body is damaged by the accident and,
     therefore, the damage to the body shows no evidence of
     bleeding; again, not consistent with the findings in
     Mr. Arruda’s case.

Dr. Laposata’s statement fully supports the contention that

heart disease was not the cause of death.4       Zurich does not

engage with the opinion of Dr. Laposata.

     I also find Zurich’s second explanation that Mr. Arruda’s

pre-existing illness caused the accident unreasonable.         Zurich

relies on Dr. Taff’s report in which Dr. Taff concluded Mr.

Arruda’s “pre-existing health conditions most likely triggered

[Mr. Arruda’s] loss of control/erratic driving.”        But Dr. Taff

undermined his conclusion by stating that “[t]here is no way to

scientifically prove which human factor(s)/pre-existing medical



                                                            
 4   I note that Mrs. Arruda relies heavily on the arrhythmia
logbook report. She contends that the logbook report indicates
that Mr. Arruda’s internal defibrillator showed no abnormal
heart rhythms prior to the collision. A closer reading of the
logbook report shows that the last successful completion of
“rhythm ID update” was on May 22, 2014, the day of the crash, at
8:23—more than an hour prior to the crash. [R. at 1147.]
Neither party explains what this means, but it would appear that
the device may not have updated from that time forward. In
short, the arrhythmia logbook can at best only show that Mr.
Arruda did not suffer a cardiac event one hour before the crash.
Thus, the logbook does not bear all the weight Mrs. Arruda seeks
to place on it. It does, however, further underscore the
proposition that Zurich’s contention the cause of death was
heart disease is not supported by substantial evidence, but is
rather speculative.
 

                                   23
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 24 of 27



condition(s) occurred during the pre-collision phase of the

accident that resulted in fatal bodily injuries.”        Dr. Taff’s

causation opinion is both speculative and conclusory.         Because

Zurich does not provide evidence beyond the mere existence of

pre-existing illness, its conclusion is not supported by

substantial evidence.

     Even under the deferential arbitrary and capricious

standard, I conclude Zurich’s determination was unreasonable.

It makes a speculative leap from the proposition that because

Mr. Arruda suffered from heart disease over the course of years,

the blunt trauma accident which killed him was caused by that

pre-existing condition.    This is nothing other than an example

of the familiar logical fallacy post hoc ergo propter hoc.             I

conclude Zurich’s conclusion of causation by the pre-existing

condition is unreasonably arbitrary and capricious.

B.   Under the Influence of Marijuana: Independent of All Other
     Causes and Exclusion 8

     Zurich next contends that its decision to uphold the denial

of benefits on the additional ground that Mr. Arruda was under

the influence of marijuana at the time of the car accident is

supported by substantial record evidence.       Under Exclusion 8 of

the Policy, coverage is precluded if the loss is caused by,

contributed to, or results from being under the influence of




                                   24
 
        Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 25 of 27



narcotics.     Here, again, the evidence of causation is conclusory

and speculative.

        The autopsy report and the Postmortem Toxicology Report

indicate there was marijuana in Mr. Arruda’s blood.            [R. at 834,

842.]    During the appeals process, Zurich asked Dr. Taff to

comment on the presence of “cannabinoid” in Mr. Arruda’s system

on the morning of the car accident.         Specifically, Zurich asked

the following question [presented in boldface] and received the

following precise response:

        Please comment on the presence of cannabinoid at the
        time of death. Would the use of cannabinoid have any
        potential negative effect on the decedent with the mix
        of medications that he was on and with the medical
        conditions that pre-existed the accident? Can you
        comment on what his use of marijuana may have had in
        an impairment level which could have been a
        contributing factor in the accident?

        The presence of marijuana in JA’s blood alone would
        have impaired his ability to operate his motor vehicle
        by causing mental confusion, changes in pulse,
        respiratory rate and blood pressure, heart
        palpitations, agitation and possibly hallucinations.
        Since marijuana has an effect on the cardiovascular
        system, the mixing of marijuana with other prescribed
        cardiac medications could have adversely affected both
        JA’s cardiovascular system and blood pressure and his
        ability to operate a motor vehicle. Although ha
        specific quantitative level of the active ingredient
        of marijuana (Delta-9THC (17 ng/mL) [sic] was reported
        in this case, marijuana is a central nervous system
        depressant/hallucinogen that causes different
        behavioral and physiological changed in each person.
        Responses to marijuana vary from one person to another




                                      25
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 26 of 27



     and precise and predictable behavioral and
     physiological reactions to the drug cannot be
     rendered.

[Id. at 1532].

     Dr. Taff’s initial conclusion, that the marijuana alone

“would have impaired [Mr. Arruda’s] ability to operate his motor

vehicle,” is eviscerated by his acknowledgement that “precise

and predictable behavioral and psychological reactions to the

drug cannot be rendered.”     There is no evidence in the record

regarding how the marijuana in Mr. Arruda’s system may or may

not have impaired his driving and caused the car accident.

Zurich’s determination based on Dr. Taff’s report is speculative

and, as such, unreasonably arbitrary and capricious.

     The different spin given in Dr. Laposata’s report

underscores the speculative character of Dr. Taff’s conclusion

about marijuana impairment causation.       She notes that

“[g]enerally, more complex multitasks are more sensitive to

marijuana impairment, and tasks that are well practiced such as

driving tend to be more resistant to drug effects.”         [R. at

1700.]   This is not, as Mrs. Arruda contends, a lack of evidence

that Mr. Arruda was under the influence of marijuana.         Dr.

Laposata’s conclusion, however, emphasizes that Dr. Taff’s

cautionary observation that the levels of marijuana metabolites

reported “do not correlate with precise and predictable

behavioral and physiological changes,” [R. at 1531], is

                                   26
 
     Case 1:17-cv-10105-DPW Document 51 Filed 02/06/19 Page 27 of 27



essentially a conclusion that Dr. Taff cannot determine whether

or not marijuana impaired Mr. Arruda’s driving and thus a

determination that Dr. Taff cannot meaningfully opine that

Exclusion 8 applies.

                            IV. CONCLUSION

     For the reasons outlined above, I GRANT the plaintiff’s

Motion for Summary Judgment [39], and I DENY the defendant’s

Motion for Summary Judgment/Motion for Judgment on the

Administrative Record [37].     The Clerk shall enter judgment for

the plaintiff declaring that the defendant must pay Mrs.

Arruda’s Accident Death & Disability benefit with interest and

that Mrs. Arruda is entitled to award of statutory attorneys’

fees and costs as provided by ERISA, 29 U.S.C. § 1132(g).




                                 /s/ Douglas P. Woodlock_____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE
                                  




                                   27
 
